The opinion of the court was delivered, by
Agnew, J.
Blackmore, as treasurer of Allegheny county, received of Russell, a collector, $1000, which, though brought to the notice of the .county auditors, when settling his account as treasurer, were not charged against him. Blackmore alleged before the auditors his belief that this sum was contained in another receipt, and one of the auditors, in testifying, thought that the receipt for this sum had the appearance of alteration in the date, and stated that, not finding the sum in the treasurer’s account, they declined to charge it. The mind of the excellent judge who tried the cause was so impressed with the injustice of freeing an officer from the payment of money which evidently had been i-eceived and not accounted for, that he suffered a recovery without any evidence, which we can see, of artifice or fraud used to conceal the item from the scrutiny of the auditors; notwithstanding the effect of this ruling was to open and set aside, thus far, the settlement of the auditors of the proper year, duly filed and approved by the court, and remaining unappealed from. In this we think he erred. Instances of individual hardship or injustice appeal strongly to the conscience ; but experience has shown that a faithful administration of the law is productive of greater public advantage, than to suffer it to be turned aside by exceptional cases. It is much safer to suffer the rem adjudioatam to remain, than to open it because it may seem to have been decided erroneously. The death and the forgetfulness of parties arid witnesses ; the loss and destruction of vouchers and the instruments of evidence, and the difficulty of unravelling those things which have been settled, and therefore relied upon as right, and unnecessary to be remembered in detail; — all combine to set the seal of conclusiveness upon that which has entered into judgment.
The law has made it the duty of the county treasurer to “ keep a just and true account of all moneys received and disbursed by himand, once in each year, to “ state his accounts, and produce his vouchers; which, after examination by the commis*163sioners, shall be by them laid before the county auditors for settlement, according to law:” Act 15th April 1834, § 37.
It is made the duty of the county auditors to “ audit, settle and adjust the accounts of the commissioners, treasurer, sheriff and coroner of the county ; and make report thereof to the Court of Common Ple.as of such county, together with a statement of the balance due from or to such commissioners, treasurer, sheriff and coroner.” For this purpose the auditors have power to issue subpoenas and attachments to compel the appearance of the officers and witnesses, and the production of all books, vouchers and papers, relative to such accounts; and to examine the accountants, as well as others, under the penalties of perjury for false swearing, commit to jail for refusing to answer; and, by the examination of witnesses and other evidence, to “ ascertain and settle, as near as may be, the amount of public money received by such officers, and its application to public purposes or otherwise :” Act 15th April 1834, § 48-54.
The report of the auditors when filed in court. shall have the effect of a judgment against the real estate of the officer; and, upon it, “ execution may issue against the property of the officer,” in like manner “ as upon judgments recovered in the usual course of law,” § 55-58. From the report an appeal lies by the county or the officer, within sixty days, upon which the court directs an issue to be tried by a jury upon whose verdict “ final judgment shall be enteredand “ execution” may be issued thereupon: § 56-57-58.
Thus a special tribunal has been erected with all necessary judicial powers to determine the indebtedness from or to the officer, and enforce collection in due course of law ; — and this, under the provisions of the 13th section of the Act of March 21st 1806, precludes a resort to an action at common law. The decision of this tribunal is also conclusive, and cannot be inquired into, either by the same tribunal at another time] or by a court of lawr, except in the manner provided, upon an appeal by the county or the officer. A long line of decisions has set this point at rest.
In Northumberland County v. Bloom, 3 W. & S. 542, the settlement of the auditors was held to be final and conclusive in favour of the officer as well as against him; — that it is a judgment which equally binds both parties, and that the settlement of the previous year cannot be opened to correct an error or omission in it. In Wilson v. Clarion County, 2 Barr 17, the same doctrine was held, subject only to the rule of universal justice, that'the officer must have had notice of the proceeding in order that he might be present, if he chose. This subject was again examined in Northampton County v. Yohe, 12 Harris 305, and the doctrine of conclusiveness still more forcibly enunciated by the present chief justice. The powers of the auditors and the effect of their report *164were again stated by myself in the case of The Commissioners of Lycoming County v. The County of Lycoming, 10 Wright 496.
There is another line of decisions, relating to township auditors, of even greater strength than that just referred to. There is this difference to be noticed between the effect of the report against county and the report against township officers ; — that the latter is directed to be filed with the town clerk if there be one ; and if not, to remain with the senior auditor; and has not the effect of a judgment, as the former has under the 55th section of the Act of 1834: § 103, Act 1834.
The first case I notice is that of Leasure v. Mahoning Township, 8 Watts 551, in which Justice Kennedy laid down the rule that auditors of a succeeding year have no authority to examine and pass upon accounts of previous years. Their “ business,” he says, “ is to examine and settle the accounts for the year which had just expired.” Then came Richter v. Penn Township, 9 Barr 79, in which it was held that if no account have been settled for a previous year, the auditors of' a subsequent year may examine and settle the account of the previous year; but if the account 'had been settled and was unappealed from, it is not open to another settlement. This was followed by Porter v. School Directors, 6 Harris 144. The account of the district treasurer was settled by the auditors, and a balance struck. In the settlement a credit of $75 was defaced by a line drawn through it; but the balance including it, was not altered. This balance was carried into the treasurer’s account of the next year and duly settled. The order upon which this credit was attempted to be taken was afterwards paid by a subsequent treasurer, and suit was brought by the directors against the former treasurer to collect this sum. It was held the settlements were conclusive, and no suit could be maintained. That case runs upon all fours with this. In Brown v. White Deer Township, 3 Casey 109, a supervisor having a claim laid it before the auditors, who declined to act upon it or to allow it, and made no entry of it. He brought suit for the claim, and it was held in this court that his only remedy was an appeal from the decision of the auditors ; the judge delivering the opinion stating that a common-law action will not lie as there is a specific remedy provided by statute.
In Dyer v. Covington Township, 4 Casey 186, it was again held by Lowrie, J., that a supervisor has only one mode of settling his accounts as such, and that is before the auditors, or by appeal from them.
It is but just to the learned judge below to say that many of the cases now referred to, were not cited before him. What has been said, in effect, disposes of all the errors assigned. The judgment of the court below is reversed, and judgment now entered upon the reserved point in favour of the defendant below.